             Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 1 of 38




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 ALLISON LEVERICK and HARRY                                  Case No.
 MOSCATIELLO, individually and on
 behalf of all others similarly situated,
                                                             CLASS ACTION COMPLAINT
                              Plaintiffs,

                   v.                                        JURY TRIAL DEMANDED

 GATEWAY ENERGY SERVICES
 CORPORATION,

                              Defendant.



        Plaintiffs, Allison Leverick and Harry Moscatiello, by and through their undersigned

counsel, Shub Law Firm LLC, Frederick Law Group, PLLC, and Timoney Knox LLP, on behalf

of themselves and all others similarly situated, bring this Class Action Complaint against

Gateway Energy Services Corporation (“Gateway” or “Defendant”), and allege as follows upon

personal knowledge as to themselves and their own acts and experiences and, as to all other

matters, allege, upon information and belief based upon, inter alia, investigations conducted by

their attorneys.

                                       NATURE OF THIS CASE

        1.         This action is brought as a class action on behalf of Plaintiffs and a putative Class

of consumers seeking redress for the deceptive, improper, and bad faith pricing practices of

Defendant that have caused at least thousands of consumers in New Jersey and other states to

pay considerably more for their natural gas and/or electricity than they should otherwise have

paid.
             Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 2 of 38




        2.      Defendant has taken advantage of the deregulation of the retail natural gas and

electricity markets in New Jersey and other states by luring consumers into switching energy

suppliers with false and deceptive promises that it offers competitive rates.

        3.      Furthermore, Defendant makes false contractual promises of a market-based

variable rate for natural gas and electricity.

        4.      But Defendant’s rates are not competitive, nor are they market based. In fact,

Defendant’s variable rates are substantially higher than those otherwise available from its

customers’ local utilities in the energy marketplace. As a result, consumers are being fleeced

millions of dollars in exorbitant charges for their natural gas and/or electricity.

        5.      Plaintiffs, on behalf of the Classes they seek to represent, bring this lawsuit based

on Gateway’s unlawful and unconscionable consumer practices under the New Jersey Consumer

Fraud Act, N.J.S.A. §§ 56:8-1 et seq. and its violations of the New Jersey Truth-in-Consumer

Contract, Warranty and Notice Act, N.J.S.A. § 56:12-15 (the “TCCWNA”), as well as for breach

of contract and breach of the implied covenant of good faith and fair dealing. Through its

deceptive and unconscionable practices, Gateway bilked the class of thousands of current and

former variable rate gas and electric customers out of millions of dollars. Accordingly, this

lawsuit seeks, inter alia, injunctive relief, actual damages and refunds, treble damages, punitive

damages, attorneys’ fees, and the costs of this suit.

                                  JURISDICTION AND VENUE

        6.      This Court has jurisdiction over all causes of action asserted herein, pursuant to

28 U.S.C. § 1332(d), because the aggregate claims of the Classes exceed the sum or value of

$5,000,000.00, and there is diversity of citizenship between the proposed Class members and the

Defendant.




                                                  2
            Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 3 of 38




       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2).

Defendant’s corporate headquarters and principal place of business are in this District and

Defendant’s deceptive practices occurred in this District.

                                            PARTIES

       8.      Plaintiff Allison Leverick is a citizen of New Jersey residing in Haddonfield, New

Jersey. Ms. Leverick was a customer of Gateway’s from approximately March 2013 through

approximately December 2018 for natural gas and electricity, and as a result of Defendant’s

deceptive conduct, she incurred excessive charges for her natural gas and electricity.

       9.      Plaintiff Harry Moscatiello is a citizen of New Jersey residing in Cranford, New

Jersey. Mr. Moscatiello was a customer of Gateway’s from approximately December 2012

through approximately March 2015 for electric and from approximately January 2013 through

approximately March 2019 for natural gas, and as a result of Defendant’s deceptive conduct, he

incurred excessive charges for his natural gas and electricity.

       10.     Defendant Gateway Energy Services Corporation is a citizen of New York,

having been organized under the laws of New York, and with a principal place of business or

corporate headquarters in Montebello, New York, located in Rockland County. Gateway has at

least thousands of customers in New Jersey and thousands of customers in the other states in

which it operates including Kentucky, Maryland, Ohio, Pennsylvania, and Virginia, and tens of

millions of dollars in revenues.

                                   STATEMENT OF FACTS

   A. Background on Energy Supply Companies (“ESCOs”)

       11.     Prior to 1997, energy utility companies sold electricity and delivered it through

their power lines to individuals and businesses. Thus, consumers did not have a choice to buy

energy from alternative suppliers. In 1997, 17 states began to deregulate energy. This supposedly

                                                 3
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 4 of 38




allowed independent energy supply companies (“ESCOs”) to supply energy to homes and

businesses at competitive prices. Indeed, one of the primary goals of deregulation was increased

competition in the industry, with a focus on achieving greater consumer choice and reduced

energy rates.

       12.      In an energy deregulation state like New Jersey, the utility company, or “LDC”, is

not allowed to profit from buying or selling energy. Whatever the energy costs the utility

company to produce or procure is what they may charge the customer. It can profit only from the

delivery. It owns the wires the energy is sent through and gets paid for the delivery of the energy

no matter where it comes from. Of course, utilities still must cover for ordinary operating

expenses, such as rent, payroll, supplies, marketing, and overhead. Thus, local utilities cannot

simply buy electricity at the wholesale market rate and sell it to their customers at that same rate.

       13.      In contrast, ESCOs can profit from buying and selling energy to customers,

because they are not subject to the same regulations as utility companies. Thus, deregulation

enables energy customers to shop for electric and gas services by separating the supply and

delivery portion of these services, and opening up the supply portion to competition from

ESCOs. This supposedly enables consumers to shop around for the best price on their energy

supplies and in turn, save money on their energy bills.

       14.      In deregulated states, ESCOs may compete to supply energy services, but the

local public utility companies continue to deliver power through their wires regardless of which

company supplies them. In addition, the local public utility may continue to supply metering,

billing, and related administrative services to the consumer, regardless of who supplies the

energy services. Thus, the public utility continues to generate and send periodic bills directly to

the consumer for the energy it supplies, even after a consumer has enrolled in or “switched” to an

ESCO. The fact that the energy services for which the customer is being billed for are now being

                                                  4
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 5 of 38




provided by an ESCO is noted on the bill, often in very fine print that is easily overlooked by a

reasonable consumer. The bill otherwise looks substantially the same as it did before the switch.

        15.     Although deregulation may increase competition for energy supply services,

because there is no regulatory authority over the prices that ESCOs charge their customers, these

unregulated suppliers are not required to purchase long-term energy contracts, compared to the

local utility companies, which would help insulate residential customers from sharp price

fluctuations.

        16.     Therefore, ESCOs should be able to offer rates competitive with, or substantially

lower than, utilities, and in fact many do. Indeed, Gateway and its parent corporation Direct

Energy, offered fixed rates during the time Plaintiffs were Gateway customers that were

competitive with or much lower than New Jersey utility rates.

        17.     Because the prices they charge their customers are not regulated, ESCOs often

choose to offer variable rate contracts, giving them the ability to change their rates to meet

market conditions. When market conditions cooperate, an ESCO is able to offer potential

customers significant cost savings in order to entice them into enrolling in their services and

entering into a contract.

        18.     In order to entice customers to enroll in these variable rate plans, however,

ESCOs, like Gateway, typically offer initial fixed rate plans with promises of competitive rates

and/or savings if the customer switches from his or her local utility to the ESCO. The fixed rate

is temporary, and once the fixed rate expires, the ESCO converts the customer to its variable rate

plan.

   B. The Failure of Energy Deregulation and Resulting Harm to Consumers

        19.     Almost all states that deregulated their energy markets did so in the mid- to late-

1990s. This wave of deregulation was frantically pushed by then-corporate behemoth Enron. For

                                                  5
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 6 of 38




example, in December 1996 when energy deregulation was being considered in Connecticut,

“the most aggressive proponent” of deregulation, Enron CEO Jeffrey Skilling, said:

                Every day we delay [deregulation], we’re costing consumers a lot of money . . . .
                It can be done quickly. The key is to get the legislation done fast. 1

        20.     Changing the industry under this sense of urgency and with inadequate

protections against abuse resulted in serious harm to consumers in deregulated states, and has

spawned a return to sensible regulation. The number of full or partially deregulated states has

dwindled to only seventeen and the District of Columbia, down from forty-two states in 2001

that had started to or were considering deregulation. Even some deregulated states have

recognized deregulation’s potential harm to everyday consumers and now only allow large-scale

consumers to shop for their energy supplier.

        21.     Responding to shocking energy prices often paid by ordinary consumers, many

key supporters of deregulation now regret the role they played. For example, reflecting on

Maryland’s failed deregulation experience, a Maryland Senator commented: “Deregulation has

failed. We are not going to give up on re-regulation till it is done.” 2

        22.     A Connecticut leader who participated in that state’s experiment with energy

deregulation was similarly regretful:

        Probably six out of the 187 legislators understood it at the time, because it is so
        incredibly complex . . . . If somebody says, no, we didn’t screw up, then I don’t know
        what world [they] are living in. We did.3

        23.     Massachusetts Attorney General Maura Healey has also expressed serious

concerns about deceptive practices of competitive electric suppliers like Gateway. In March

2018, Attorney General Healey issued a report calling for an end to the competitive electricity

1
  Christopher Keating, Eight Years Later ... “Deregulation Failed” HARTFORD COURANT, Jan. 21,
2007.
2
  David Hill, State Legislators Say Utility Deregulation Has Failed in its Goals, THE WASHINGTON
TIMES, May 4, 2011.
3
  Keating, supra note 5.

                                                   6
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 7 of 38




supply market for individual residential customers in Massachusetts, as a result of the false and

deceptive promises made by competitive electric suppliers like Gateway: “Competitive electric

suppliers promise big energy savings but are actually burdening customers with hundreds of

dollars in extra costs.”4

         24.    This class action seeks to recover for residents of New Jersey and all other states

except New York5 for the overcharges incurred by Plaintiffs and the Classes as a result of

Gateway’s deception.

    C.   The History Of New Jersey’s Energy Industry

         25.    In 1999, New Jersey deregulated the market for electricity supply, a major break

with past policy. Prior to deregulation, electricity was supplied and distributed solely by local

utility companies. Over the last several years, a number of states, including New Jersey, have

begun to change the regulations in the energy industry purportedly to enhance competition

between energy providers. The theory was that competition would result in ESCOs being more

aggressive than the utilities in reducing wholesale purchasing costs, thereby lowering retail

residential rates and in turn, saving customers money on their energy bills.

         26.    The market for wholesale electricity in New Jersey is under the administration of

an independent, not-for-profit corporation formed in accordance with the recommendations of

the Federal Energy Regulatory Commission, called PJM Interconnection LLC (“PJM”).




4
  See Report, Office of the Attorney General, Commonwealth of Massachusetts, An Analysis of the
Individual Residential Electric Supply Market in Massachusetts (March 2018), https://tinyurl.com/Mass-
Analysis, at viii.
5
  There is pending litigation in New York state court against Defendant [Bell v. Gateway Energy Services
Corporation, No. 031168/18 (Sup. Ct. Rockland Cnty., Mar. 1, 2018)] filed on behalf of a New York
plaintiff and a class of Gateway’s New York natural gas and electricity customers who converted from a
fixed rate plan to a variable rate plan. The case is currently pending and awaiting the Court’s ruling on
class certification. As such, this lawsuit does not cover Gateway’s New York customers because those
customers are covered under the Bell litigation.

                                                    7
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 8 of 38




       27.     PJM coordinates and directs the generation and flow of electricity throughout its

regions, including New Jersey, ensuring that electric supply exactly meets demand throughout

the network.

       28.     PJM manages the market and determines where and when electricity will be made

by generation companies and the wholesale prices that will be paid for that electricity through

competitive bids.

       29.     ESCOs, such as Gateway, have various options to buy electricity at wholesale for

resale to retail customers in New Jersey, including: owning electricity production facilities;

purchasing electricity from wholesale marketers and brokers at the price available at or near the

time it is used by the retail consumer; and purchasing electricity in advance of the time it is used

by consumers, either by purchasing electricity to be used in the future or by purchasing futures

and forward contracts for the delivery of electricity in the future at a predetermined price. The

point of deregulation is to allow ESCOs to use these and other innovative purchasing strategies

to reduce electricity costs – allowing ESCOs to charge competitive rates in the market.

       30.     If a customer switches to an ESCO, his or her energy will be “supplied” by the

ESCO, but still “delivered” by their existing utility. The customer’s existing utility continues to

bill the customer for both the energy supply and delivery costs. The only difference to the

customer is which company sets the price for the customer’s energy supply.

       31.     As part of the deregulation plan, ESCOs (like Gateway) are not required to file

either their electricity rates or the method by which they set those rates with the New Jersey

Board of Public Utilities (“NJBPU”).

       32.     Gateway’s prices are not approved by the NJBPU. Rather, Gateway and other

ESCOs set their own rates for supplying energy to consumers. And Gateway, like all other




                                                  8
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 9 of 38




suppliers, relies upon the local utilities to deliver the energy it purchases in the wholesale market

to its customers.

       33.     Under New Jersey Law, “Power procured for basic generation service by an

electric public utility shall be purchased, at prices consistent with market conditions.” N.J.S.A.

§ 48:3-57(a)(1). Therefore, the rates electric public utilities charge, such as PSE&G who

provides basic generation service, must be reflective of market conditions.

       34.     New Jersey public utilities, like PSE&G, are required to submit their rates to the

NJBPU for approval, and the charges assessed to customers for basic generation service “shall be

regulated by the NJBPU.” N.J.S.A. § 48:3-57(a)(1). PSE&G is Gateway’s largest competitor per

the company’s 2017-2018 investor fact book, which states that PSE&G is “New Jersey’s largest

electric and gas utility.” See https://tinyurl.com/PSE-GFactbook, at 5. PSE&G currently serves

nearly three quarters of New Jersey’s population in a service area consisting of a 2,600 square-

mile diagonal corridor across the state from Bergen to Gloucester Counties. Indeed, PSE&G is

the largest provider of electric service, serving 2.2 million electric customers in more than 300

urban, suburban and rural communities, including the state’s six largest cities. See

https://power2switch.com/utility/pseg/.

       35.     Similarly, ESCOs, such as Gateway, do not have unfettered discretion to set their

rates as they please in any manner they wish.

  D.   Gateway Violates New Jersey’s Retail Choice Consumer Protection Laws

       36.     In 2008, New Jersey adopted a statutory scheme designed to protect consumers

from deceptive business practices in the energy industry. See generally N.J. Admin. Code § 14:4-

7.1 et seq. (the “Retail Choice Consumer Protection laws”). The energy industry-specific

consumer protection standards were prompted by regulators noticing a failure in the deregulated

marketplace arising out of a lack of transparency on the part of ESCOs, as well as a lack of

                                                  9
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 10 of 38




knowledge on the part of consumers. As a result of the information imbalance, ESCO consumers

were often deceived into paying substantially more for electricity supply than they would have if

they had continued to receive supply from their utilities, all the while thinking they are getting a

better deal.

        37.    In order to address the deregulated marketplace’s failures, the energy industry-

specific consumer protection statutes set forth stringent marketing, disclosure, and contractual

requirements for ESCOs.

        38.    For example, ESCOs are “prohibited from [m]aking false or misleading

advertising claims to a potential residential customer.” N.J. Admin. Code § 14:4-7.3(d)(1);

accord N.J. Admin. Code § 14:4-7.4(n)(1) (same).

        39.    This provision is designed to protect customers from precisely the type of

predatory behavior in which Gateway indulges but cannot justify.

        40.    By falsely promising “competitive” rates, Gateway violates the New Jersey Retail

Choice Consumer Protection Laws.

        41.    Gateway’s deceptive practices emerge from, and attempt to exploit, the

deregulation of the electricity supply market in New Jersey. In doing so, Gateway’s Agreement

and solicitations directly contravene its legal obligations to consumers, including Plaintiffs.

        42.    When Gateway promised prospective customers that they would be charged a

“competitive” market-based rate, the company knew that its promise was false.

        43.    By making promises it does not intend to honor and by engaging in unfair

dealings, Gateway subverts the purpose of the deregulation of utilities in New Jersey and

prevents its customers from receiving the benefits they were promised by Gateway. In reality,

most customers, including Plaintiffs, would be far better off staying with their local utilities or




                                                 10
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 11 of 38




any other energy supplier than switching to Gateway because all Gateway does is abuse its

discretion to charge unreasonable rates to profiteer off its customers.

       44.     Instead of benefitting from switching to Gateway, typical customers, like

Plaintiffs, lose out – to the tune of hundreds or even thousands of dollars per year. Thus,

Gateway deceptively causes its customers to pay considerably more for electricity and natural

gas services than they should have and otherwise would have paid.

   E. Plaintiffs’ Experiences on Gateway’s Energy Plan

       45.     Gateway engages in a classic bait and switch deception scheme. Gateway lures

consumers into switching to its natural gas and/or electricity supply service by offering fixed,

teaser rates that are much lower than its regular rates. Once the fixed rate period expires,

customers are rolled onto Gateway’s variable rate plan where their rates are significantly higher

than the local utilities’ rates and therefore not competitive.

       46.     Plaintiff Leverick and Plaintiff Moscatiello’s experiences were typical.

       Plaintiff Leverick

       47.     In approximately March 2013, Defendant solicited Ms. Leverick at her residence

via a door-to-door sales representative who promised her a competitive rate and that she would

save money if she switched from her local utility, PSE&G, to Gateway.

       48.     In March 2013, Defendant mailed to Ms. Leverick a letter reiterating its promise

of providing her with competitive natural gas and electricity prices once she switched from her

local utility, PSE&G, to Gateway’s natural gas and electricity service. Gateway’s March 4, 2013

“Welcome Letter” is attached hereto as Exhibit “A”. In this Welcome Letter, Gateway

specifically stated: “You have taken your first step toward managing your energy costs with

one of the most highly regarded energy suppliers in the country”; “[o]nce your account is

activated, you will benefit from our energy-buying expertise, while keeping the same reliable

                                                  11
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 12 of 38




service from your utility including delivery of your energy, maintenance, meter reading and

emergency-call assistance”; and, “[w]e are dedicated to your complete satisfaction by providing

you with competitive energy prices, attractive pricing plans and excellent customer service.”

(Emphasis added) Exhibit “A”.

        49.     In addition to the welcome letter, Gateway sent Ms. Leverick in the mail the

Terms & Conditions that applied to her energy plans (Exhibit “B”).

        50.     The Terms & Conditions provided Ms. Leverick with a 14-day rescissionary

period during which she could rescind the Terms & Conditions prior to its commencement

should she not agree to its terms. During that rescissionary period, the Terms & Conditions

served as a solicitation in which Gateway identified the basis upon which the promised market-

based variable rate would be determined.

        51.     The Terms & Conditions contain a prominent section that represents the manner

in which Gateway promises to set the variable rate for electricity and natural gas:

Variable-Rate Plan: The price for all electricity or natural gas sold under our Variable-Rate Plan
is a rate set by us each month based on our evaluation of a number of factors that affect the total
price of electricity or natural gas to a customer. The following description is not exhaustive of all
factors that may influence our pricing decision each month, but it does describe the major
components that influence our analysis in a typical month. Each month our management uses the
information described below, along with numerous other considerations, to determine how low a
price we can charge in the upcoming month.
      We determine the cost of all electricity or natural gas (including, where applicable,
         transmission costs, storage costs, transportation costs and line losses) that we have
         already obtained for delivery to customers in your utility territory for the upcoming
         month. Because we often acquire supply over time in preparation for future delivery
         needs (in an effort to mitigate the volatility in price) and do not acquire all of our required
         electricity or natural gas from the spot market, our supply costs may not directly follow
         spot market prices.
      If additional supplies of electricity or natural gas will be required for the upcoming
         month, we will determine the anticipated cost to acquire such additional supplies from the
         spot market.
      If we expect to have surplus supply for the upcoming month, we evaluate the expected
         income we may receive from selling the surplus. Additionally, with electricity, we may
         expect to have surplus or shortfall in any given hour of the upcoming month. In this case,


                                                  12
             Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 13 of 38




           we evaluate the expected income or costs that may be incurred by eliminating the surplus
           or shortfall.
          We evaluate, if known, the prices that your utility and other competitors in your area plan
           to charge in the upcoming month.
          We evaluate the amount of profit we hope to earn from the sale of electricity or natural
           gas in your utility territory.
          We evaluate any taxes that must be included in the rate we charge for electricity or
           natural gas in your jurisdiction.
          From time to time, and as a direct result of sudden or drastic increases in price, we may
           experience a higher level of cost to supply our customers than we wish to bill our
           customers in a single period. In these circumstances, we may amortize this expense to our
           customers over multiple billing cycles.
          The variable rate you will be billed is based on your utility service class.

           52.    Gateway’s standard Residential Terms & Conditions for the supply of electricity

or natural gas to customers in New Jersey, Pennsylvania, Maryland, Virginia, Kentucky, and

Ohio, contain substantially similar representations.

           53.    Any reasonable consumer would understand based on Gateway’s representations

in its Agreement that they will receive a price for electricity and natural gas from Gateway based

on Gateway’s evaluation “of a number of factors that affect the total price of electricity or natural

gas including “the prices that your utility and other competitors in your area plan to charge in the

upcoming month” to mean that Gateway’s variable rate for electricity and natural gas would

reflect retail electricity market prices, including local competitors’ rates (i.e., the local utility –

PSE&G for Ms. Leverick and ).

           54.    Moreover, based on Gateway’s representations, any reasonable consumer would

understand that Gateway’s variable rate would be competitive with the rate offered by the local

utility.

           55.    Based on Gateway’s promises, as stated above, Ms. Leverick choose to not

rescind Gateway’s offer and enrolled in Gateway’s natural gas and electricity plan.

           56.    Ms. Leverick was initially placed on Gateway’s fixed rate plans for electricity and

natural gas for one year.

                                                   13
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 14 of 38




         57.    Upon information and belief, Gateway sent Ms. Leverick at least one more letter

approximately a few months before her fixed rate plans were about to expire in March 2014,

again promising competitive prices.

         58.    Upon information and belief, when her fixed rate contracts expired in March

2014, Ms. Leverick’s natural gas and electricity service rolled onto Defendant’s variable rate

plans for the first time. Ms. Leverick was on Defendant’s variable rate for electricity and natural

gas from approximately March 2014 through December 2018.

         59.    While on Gateway’s variable rate plans, Ms. Leverick paid as much as five times

higher for natural gas and two times higher for electricity than she would have paid had she

remained with her local utility, PSE&G, and not made the switch to Gateway.

         60.    Thus, Gateway’s representation that its rates would be competitive are false,

misleading, and deceptive.

         61.    Gateway’s contractual promises of providing market-based variable rates are also

false.

         Plaintiff Moscatiello

         62.    In approximately November 2012, Defendant solicited Mr. Moscatiello,

promising a competitive rate and that he would save money if he switched from his local

utilities, PSE&G and Elizabethtown Gas, to Gateway.

         63.    On November 9, 2012, Defendant mailed to Mr. Moscatiello a letter reiterating its

promise of providing him with competitive natural gas and electricity prices once he switched

from his local utilities, PSE&G and Elizabethtown Gas, to Gateway’s natural gas and electricity

service. Gateway’s November 9, 2012 “Welcome Letter” is attached hereto as Exhibit “C”. In

this Welcome Letter, Gateway specifically stated: “You have taken your first step toward

managing your energy costs with one of the most highly regarded energy suppliers in the

                                                14
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 15 of 38




country”; “[o]nce your account is activated, you will benefit from our energy-buying expertise,

while keeping the same reliable service from your utility including delivery of your energy,

maintenance, meter reading and emergency-call assistance”; and, “[w]e are dedicated to your

complete satisfaction by providing you with competitive energy prices, attractive pricing plans

and excellent customer service.” (Emphasis added) Exhibit “C”.

       64.     Seven days later, on November 16, 2012, Defendant mailed to Mr. Moscatiello a

second letter re-reiterating its promise of providing him with competitive natural gas and

electricity prices once he switched from his local utilities, PSE&G and Elizabethtown Gas, to

Gateway’s natural gas and electricity service. Gateway’s November 16, 2012 “Welcome Letter”

is attached hereto as Exhibit “D”. In this Welcome Letter, Gateway specifically stated: “We look

forward to serving your energy needs and helping you find ways to conserve energy and lower

you bill” and, “[w]e are dedicated to your complete satisfaction by providing you with

competitive energy prices, attractive pricing plans and excellent customer service.” (Emphasis

added) Exhibit “D”.

       65.     In addition to the welcome letters, Gateway sent Mr. Moscatiello in the mail the

Terms & Conditions that applied to his energy plans (Exhibit “E”).

       66.     The Terms & Conditions provided Mr. Moscatiello with a 14-day rescissionary

period during which he could rescind the Terms & Conditions prior to its commencement should

he not agree to its terms. During that rescissionary period, the Terms & Conditions served as a

solicitation in which Gateway identified the basis upon which the promised market-based

variable rate would be determined.

       67.     The Terms & Conditions contain a prominent section that represents the manner

in which Gateway promises to set the variable rate for electricity and natural gas:




                                                15
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 16 of 38




Variable-Rate Plan: The price for all electricity or natural gas sold under our Variable-Rate Plan
is a rate set by us each month based on our evaluation of a number of factors that affect the total
price of electricity or natural gas to a customer. The following description is not exhaustive of all
factors that may influence our pricing decision each month, but it does describe the major
components that influence our analysis in a typical month. Each month our management uses the
information described below, along with numerous other considerations, to determine how low a
price we can charge in the upcoming month.
      We determine the cost of all electricity or natural gas (including, where applicable,
         transmission costs, storage costs, transportation costs and line losses) that we have
         already obtained for delivery to customers in your utility territory for the upcoming
         month. Because we often acquire supply over time in preparation for future delivery
         needs (in an effort to mitigate the volatility in price) and do not acquire all of our required
         electricity or natural gas from the spot market, our supply costs may not directly follow
         spot market prices.
      If additional supplies of electricity or natural gas will be required for the upcoming
         month, we will determine the anticipated cost to acquire such additional supplies from the
         spot market.
      If we expect to have surplus supply for the upcoming month, we evaluate the expected
         income we may receive from selling the surplus. Additionally, with electricity, we may
         expect to have surplus or shortfall in any given hour of the upcoming month. In this case,
         we evaluate the expected income or costs that may be incurred by eliminating the surplus
         or shortfall.
      We evaluate, if known, the prices that your utility and other competitors in your area plan
         to charge in the upcoming month.
      We evaluate the amount of profit we hope to earn from the sale of electricity or natural
         gas in your utility territory.
      We evaluate any taxes that must be included in the rate we charge for electricity or
         natural gas in your jurisdiction.
      From time to time, and as a direct result of sudden or drastic increases in price, we may
         experience a higher level of cost to supply our customers than we wish to bill our
         customers in a single period. In these circumstances, we may amortize this expense to our
         customers over multiple billing cycles.
      The variable rate you will be billed is based on your utility service class.

        68.     Gateway’s standard Residential Terms & Conditions for the supply of electricity

or natural gas to customers in New Jersey, Pennsylvania, Maryland, Virginia, Kentucky, and

Ohio, contain substantially similar representations.

        69.     Any reasonable consumer would understand based on Gateway’s representations

in its Agreement that they will receive a price for electricity and natural gas from Gateway based

on Gateway’s evaluation “of a number of factors that affect the total price of electricity or natural

gas including ‘the prices that your utility and other competitors in your area plan to charge in the

                                                  16
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 17 of 38




upcoming month’” to mean that Gateway’s variable rate for electricity and natural gas would

reflect retail electricity market prices, including local competitors’ rates (i.e., the local utilities –

PSE&G and Elizabethtown Gas for Mr. Moscatiello).

         70.    Based on Gateway’s promises, as stated above, Mr. Moscatiello choose to not

rescind Gateway’s offer and enrolled in Gateway’s natural gas and electricity plan.

         71.    Plaintiff was initially placed on Gateway’s fixed rate plans for electricity and

natural gas for one year. Plaintiff received a fixed rate of $0.09290 per kWh for electricity and a

fixed rate of $0.61900 per CCF for natural gas.

         72.    Upon information and belief, Gateway sent Mr. Moscatiello at least one more

letter approximately a few months before his fixed rate plans were about to expire in December

2013, again promising competitive prices.

         73.    Upon information and belief, when his fixed rate contracts expired in December

2013, Mr. Moscatiello’s natural gas and electricity service rolled onto Defendant’s variable rate

plans for the first time. Mr. Moscatiello was on Defendant’s variable rate for electricity from

approximately December 2013 through March 2015 and for natural gas from approximately

December 2013 through March 2019.

         74.    While on Gateway’s variable rate plans, upon information and belief, Mr.

Moscatiello consistently paid over 200% more for natural gas and as much as 45% more for

electricity than he would have paid had he remained with his local utilities, PSE&G and

Elizabethtown Gas, and not made the switch to Gateway.

         75.    Thus, Gateway’s representation that its rates would be competitive are false,

misleading, and deceptive.

         76.    Gateway’s contractual promises of providing market-based variable rates are also

false.

                                                    17
            Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 18 of 38




       F.       Gateway’s Deceptive and Improper Pricing Practices Caused Plaintiffs and
                Class Members to Pay Exorbitant Energy Prices

       77.      New Jersey public utilities, like PSE&G and Elizabethtown Gas, are required to

set market-based rates. See N.J.S.A. § 48:3-57(a)(1). Gateway’s contract states that all of its

customers will receive market-based variable rates for electricity and natural gas, specifically

rates that are based on Gateway’s “evaluation of a number of factors that affect the total price of

electricity or natural gas” stemming from Gateway’s evaluation of “the prices that your utility

and other competitors in your area plan to charge in the upcoming month.” Thus, a reasonable

consumer, like Plaintiffs and the Putative Class Members would expect that Gateway’s variable

rate would at least be competitive with, if not lower than PSE&G’s and Elizabethtown Gas’s

generation rate, because both Gateway and the local utilities purchase electricity and natural gas

from generators who sell at wholesale.

       78.      PJM runs the wholesale electricity market that generators sell (offer) into, and

generators are paid the wholesale price of energy based on the PJM market. Thus, there is simply

no reasonable explanation for Gateway’s variable rate to always remain consistently and

exorbitantly higher than PSE&G’s generation rate other than to price gouge its customers and

reap exorbitant profits.

       79.      Indeed, Gateway’s rate should be competitive with, if not beat, PSE&G’s and

Elizabethtown Gas’s rates because, as discussed above, ESCOs, such as Gateway, have various

options to buy electricity and natural gas at wholesale for resale to retail customers in New

Jersey. The entire point of energy deregulation is to allow ESCOs, like Gateway, to use these and

other innovative purchasing strategies to reduce electricity and natural gas costs thereby lowering

the electricity and natural gas rates that customers pay.




                                                 18
         Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 19 of 38




       80.      But instead, Gateway’s variable rates always remain substantially higher than

PSE&G’s and Elizabethtown Gas’s rates and were not competitive.

       81.      Ms. Leverick ultimately cancelled her electricity and natural gas service, and paid

Gateway’s variable rate until approximately December 2018. After Ms. Leverick cancelled her

service with Gateway, she switched back to PSE&G.

       82.      The following table is a representative sampling which identifies the billing

periods during the time Ms. Leverick paid Gateway’s variable rate, the variable rates Gateway

charged Ms. Leverick, and the corresponding rates PSE&G would have charged for electricity

and natural gas had Ms. Leverick stayed with PSE&G and not switched to Gateway’s plan

(which is a reasonable representation of the available rates in the competitive energy

marketplace):

       Electricity


     Billing Period             Gateway’s Rate                PSE&G’s Rate

       12/2016-1/2017               $0.165900/kWh                 $0.119090/kWh                 39%

       1/2017-2/2017                $0.165900/kWh                 $0.118653/kWh                 40%

       2/2017-3/2017                $0.165900/kWh                 $0.120070/kWh                 38%

       3/2017-4/2017                $0.167100/kWh                 $0.121934/kWh                 37%

       4/2017-5/2017                $0.176416/kWh                 $0.127169/kWh                 39%

       5/2017-6/2017                $0.179900/kWh                 $0.126909/kWh                 42%

       6/2017-7/2017                $0.189000/kWh                 $0.128155/kWh                 47%

       7/2017-8/2017                $0.196016/kWh                 $0.122630/kWh                 60%

       8/2017-9/2017                $0.197500/kWh                 $0.116900/kWh                 69%

       9/2017-10/2017               $0.200710/kWh                 $0.106875/kWh                 88%




                                                 19
    Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 20 of 38




 10/2017-11/2017       $0.198824/kWh          $0.109832/kWh          81%

 11/2017-12/2017       $0.190239/kWh          $0.120866/kWh          57%

 12/2017-1/2018        $0.185567/kWh          $0.123027/kWh          51%

 1/2018-2/2018         $0.179180/kWh          $0.123470/kWh          45%

 2/2018-3/2018         $0.203050/kWh          $0.119385/kWh          70%

 3/2018-4/2018         $0.211100/kWh         $0.116421660/kWh        81%

 4/2018-5/2018         $0.207914/kWh         $0.123238710/kWh        69%

 5/2018-6/2018         $0.200390/kWh         $0.123253480/kWh        63%

 6/2018-7/2018         $0.208741/kWh         $0.121793800/kWh        71%

 7/2018-8/2018         $0.213100/kWh         $0.118244740/kWh        80%

 8/2018-9/2018         $0.215233/kWh         $0.115896810/kWh        86%

 9/2018-10/2018        $0.203721/kWh         $0.107871240/kWh        89%

 10/2018-11/2018       $0.197100/kWh          $0.107605150/kWh       83%



 Natural Gas


Billing Period      Gateway’s Rate        PSE&G’s Rate

 12/2016-1/2017        $0.860000/CCF        $0.339597/CCF           153%

 1/2017-2/2017         $0.882969/CCF        $0.339403/CCF           160%

 2/2017-3/2017         $0.895000/CCF        $0.339410/CCF           164%

 3/2017-4/2017         $0.925000/CCF        $0.339431/CCF           173%

 4/2017-5/2017         $0.947839/CCF        $0.339215/CCF           179%

 5/2017-6/2017         $0.949000/CCF        $0.339691/CCF           179%

 6/2017-7/2017         $1.047000/CCF        $0.339159/CCF           209%

 7/2017-8/2017         $1.100516/CCF        $0.339544/CCF           224%

 8/2017-9/2017         $1.094667/CCF        $0.339484/CCF           222%


                                 20
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 21 of 38




        9/2017-10/2017               $1.089000/CCF               $0.360559/CCF                  202%

        10/2017-11/2017              $1.038000/CCF               $0.370016/CCF                  181%

        11/2017-12/2017              $0.988667/CCF               $0.369940/CCF                  167%

        12/2017-1/2018               $0.963333/CCF               $0.369272/CCF                  161%

        1/2018-2/2018                $0.935120/CCF               $0.368937/CCF                  153%

        2/2018-3/2018                $0.982873/CCF               $0.368964/CCF                  166%

        3/2018-4/2018                $1.000000/CCF               $0.368929080/CCF               171%

        4/2018-5/2018                $1.015476/CCF               $0.368687240/CCF               175%

        5/2018-6/2018                $1.134597/CCF               $0.368531600/CCF               208%

        6/2018-7/2018                $1.183538/CCF               $0.368563210/CCF               221%

        7/2018-8/2018                $1.183538/CCF               $0.369339980/CCF               220%

        8/2018-9/2018                $1.183538/CCF               $0.369597360/CCF               220%

        9/2018-10/2018               $1.183538/CCF               $0.355258240/CCF               233%

        10/2018-11/2018              $1.110998/CCF               $0.349369400/CCF               218%

        11/2018-12/2018              $1.065184/CCF               $0.349159300/CCF               205%



        83.    Not only does PSE&G’s supply rate serve as the ideal comparator in this case, but

PSE&G is also Gateway’s primary electric supplier and competitor in Ms. Leverick’s service

area.

        84.    And because the utility is the primary electricity and natural gas supplier and

competitor in virtually all utility regions, including in Ms. Leverick’s utility region, its rates by

definition represent retail electricity and natural gas market pricing.

        85.    Battling on the same playing field, Gateway has a tactical advantage over PSE&G

in providing lower electricity and natural gas prices to its customers because it can purchase

electricity and natural gas from any number of markets using any number of purchasing and

hedging strategies. And inevitably, these markets are controlled by suppliers who base their


                                                  21
             Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 22 of 38




wholesale rates on the PJM wholesale market price. Therefore, while Gateway’s rates may not

precisely match PSE&G’s rates6, Gateway’s rates should be competitive with and commensurate

with – if not lower than – PSE&G’s generate rate. But, as evidenced in the table in paragraph 82,

supra, they are always considerably higher and instead wildly disparate.

          86.     That Gateway’s rate was substantially higher than the local utility’s rate during

the entirety of the final 23-24 months that Ms. Leverick was with Gateway, therefore

demonstrates that Gateway’s rate is not in fact a competitive rate nor a market-based rate. In fact,

at one point, Gateway charged Ms. Leverick a rate for electricity that was more than 89% higher

than PSE&G’s rate. Moreover, while PSE&G’s rate declined from June-July 2017 to September-

October 2017, Gateway’s rate increased over that three-month period, landing at a rate of

$0.200710 per kWh. In addition, Gateway charged Ms. Leverick a rate for natural gas that was at

times more than five times more than PSE&G’s rates.

          87.     Plaintiff Moscatiello’s experience was akin to Plaintiff Leverick’s – getting price

gouged by Gateway to the tune of thousands of dollars.

          88.     Mr. Moscatiello ultimately ended his electricity in approximately March 2015 and

ended his natural gas service in March 2019, paying Gateway’s rates until those dates.

          89.      Upon information and belief, Gateway’s rate was substantially higher than the

local utilities’ rate during the entirety of the time that Mr. Moscatiello was with Gateway for

natural gas and electricity, demonstrating that Gateway’s rate is not in fact a competitive rate nor

a market-based rate. In fact, from December 2014 to February 2015, while PSE&G’s rate

decreased from $0.113078/kWh to $0.110864/kWh to $0.110224/kWh, Gateway’s rate increased

in these same months from $0.1499/kWh to $0.1583/kWh to $0.1599/kWh, charging Mr.

Moscatiello a rate for electricity that was 45% higher than PSE&G’s rate. Moreover, while

6
    Because, after all, PSE&G’s price may include a retail margin. See N.J.S.A. § 48:3-57.

                                                     22
             Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 23 of 38




PSE&G’s rate declined from $0.116404/kWh in March 2014 to $0.111917/kWh in May 2014,

Gateway’s rate increased, landing at a rate of $0.1590/kWh, which is 42% higher than PSE&G’s

rate.

          90.     In addition, Gateway charged Mr. Moscatiello a rate for natural gas that, upon

information and belief, was consistently 200% higher than Elizabethtown Gas’s rates.

Gateway’s rate increased over a sixth month period as follows: $0.9266/CCF in February 2018;

$0.9278/CCF in March 2018; $0.9755/CCF in April 2018; $0.9835/CCF in May 2018;

$1.0536/CCF in June 2018; $1.1581/CCF in July 2018, and remaining at that rate until October

2018. Upon information and belief, Mr. Moscatiello paid rates consistently 200% higher than

Elizabethtown Gas’s rates.

          91.     And because the utilities are the primary electricity and natural gas suppliers and

competitors in virtually all utility regions, including in Mr. Moscatiello’s utility region, their

rates by definition represent market-based electricity and natural gas market pricing.

          92.     Battling on the same playing field, Gateway has a tactical advantage over PSE&G

and Elizabethtown Gas in providing lower electricity and natural gas prices to its customers

because it can purchase electricity and natural gas from any number of markets using any

number of purchasing and hedging strategies. And inevitably, these markets are controlled by

suppliers who base their wholesale rates on the PJM wholesale market price. Therefore, while

Gateway’s rates may not precisely match PSE&G’s rates 7 and Elizabethtown Gas’s rates,

Gateway’s rates should be competitive with and commensurate with – if not lower than –

PSE&G’s and Elizabethtown Gas’s generate rate. But, as evidenced in paragraphs 89-90, supra,

they are always considerably higher and instead wildly disparate.



7
    Because, after all, PSE&G’s price may include a retail margin. See N.J.S.A. § 48:3-57.

                                                     23
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 24 of 38




        93.     A reasonable consumer would understand that the price the local utility charges is

indicative of a market-based rate in the competitive energy marketplace and that a “competitive”

market-based rate would be consistent with the price charged by the local utility. However,

Gateway’s prices are substantially higher than local utilities’ rates and not competitive.

        94.     Thus, Defendant’s statements and omissions regarding its natural gas and

electricity rates are materially misleading because consumers do not receive a competitive

market-based rate. Instead, consumers are charged rates that are substantially higher. Defendant

fails to disclose this material fact to its customers.

        95.     Defendant’s identification of “profit” amongst the factors it considers does not

justify its outrageously high rates. A reasonable consumer might understand that an ESCO will

attempt to make a reasonable profit by selling consumers retail electricity. However, such a

consumer would also expect that such profits would be consistent with profit margins obtained

by other suppliers of electricity or natural gas in the market, and also that Defendant’s

profiteering at the expense of its customers would not be so extreme that its rate bears no relation

to market prices but is instead outrageously higher.

        96.     Defendant’s misstatements and omissions caused injury to Plaintiffs because they

believed that by switching from PSE&G and Elizabethtown Gas to Defendant’s natural gas and

electricity plans, that their rates would be competitive with the market. Plaintiffs would not have

enrolled in Gateway’s plans but for its false representations. Had Plaintiffs known that the rates

they would be charged by Gateway would be substantially higher than their local utility

providers, they would not have made the decision to switch.

        97.     Gateway knows full well that it charges a rate that is unconscionably high and not

competitive, and that the misrepresentations it makes with regard to the rate being competitive

and/or market-based were made for the sole purpose of inducing consumers to sign up for

                                                   24
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 25 of 38




Gateway’s natural gas and/or electricity supply so that it can reap outrageous profits to the direct

detriment of consumers without regard to the consequences that high utility bills cause such

consumers. As such, Defendant’s actions were actuated by actual malice or accompanied by

wanton and willful disregard for consumers’ well-being.

        98.      Similarly, other Class members have routinely paid substantially more for their

energy supplies since switching to Gateway’s natural gas and/or electricity plans.

        99.      Defendant’s violations of the law are applicable to all members of the Class, and

Plaintiffs are entitled to have Defendant enjoined from engaging in illegal and deceptive conduct

in the future.

                      ESTOPPEL FROM PLEADING AND TOLLING OF
                        APPLICABLE STATUTE OF LIMITATIONS

        100.     Plaintiffs were diligent in bringing this action.

        101.     Defendant wrongfully concealed material facts regarding the calculation of its

Variable Rate in its monthly billing statements to Plaintiffs. As a result, Plaintiffs were ignorant

of their causes of action against Gateway.

        102.     Defendant knowingly and actively misrepresented the variable rate calculations in

each and every one of Plaintiffs’ subsequent billing statements. Had Defendant not concealed the

true nature of its Variable Rate, Plaintiffs would have been on notice of the violation.

        103.     The information regarding Defendant’s calculation of its Variable Rate was at all

times exclusively within Gateway’s possession and control.

        104.     Defendant’s own documents, as described herein, indicate that it affirmatively

misled Plaintiffs and class members regarding how its Variable Rate is calculated.

        105.     In the face of this evidence, Defendant continues to deny that it misrepresents its

variable rate billing, perpetuating its concealment.



                                                   25
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 26 of 38




       106.     A reasonable consumer in these circumstances would have been unaware of the

existence of their cause of action against Defendant.

       107.     Accordingly, Defendant is estopped from relying on any statutes of limitation or

repose due to its acts of concealment. Defendant knowingly misled consumers as to the true

nature of its Variable Rate. Defendant knowingly concealed and maintained exclusive control

over information concerning the variable rate calculation; Plaintiffs and class members,

therefore, could not have reasonably known the method of calculating Gateway’s Variable Rate.

Thus, Defendant is estopped from relying on any statutes of limitations or repose that might

otherwise be applicable to the claims asserted herein.

                                     CLASS ALLEGATIONS

       108.     Plaintiffs bring this action on their own behalf and additionally, pursuant to Rule

23(b)(2) and (3) of the Federal Rules of Civil Procedure, on behalf of a class of all Gateway

customers in New Jersey, Pennsylvania, Maryland, Virginia, Kentucky, and Ohio, who were on a

fixed rate plan at any time and were converted to a variable rate plan for natural gas and/or

electricity services from the beginning of any appliable limitations period through the date of

class certification (the “Multi-State Class”).

       109.     Plaintiffs also bring this action on their own behalf and additionally, pursuant to

Rule 23(b)(2) and (3) of the Federal Rules of Civil Procedure, on behalf of a subclass of New

Jersey Gateway customers who were on a fixed rate plan at any time and were converted to a

variable rate plan for natural gas and/or electricity services from the beginning of any applicable

limitations period through the date of class certification (the “SubClass”)

       110.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Classes may be expanded or narrowed by amendment

or complaint.

                                                 26
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 27 of 38




       111.    Excluded from the Multi-State Class and Subclass (the “Classes”) are Defendant;

any parent, subsidiary, or affiliate of Defendant; any entity in which any Defendant has or had a

controlling interest, or which Defendant otherwise control or controlled; and any officer,

director, legal representative, predecessor, successor, or assignee of a Defendant.

       112.    This action is brought as a class action for the following reasons:

       a. The Classes consist of thousands of persons and are therefore so numerous that joinder

of all members, whether otherwise required or permitted, is impracticable;

       b. There are questions of law or fact common to the Classes that predominate over any

questions affecting only individual members, including:

               i. whether Defendant violated state consumer protection laws;

               ii. whether Defendant violated N.J.S.A. 56: 8-1 et seq.;

               iii. whether Defendant breached its contract with its customers by charging

       variable rates not based on the specified factors;

               iv. whether Defendant breached the covenant of good faith and fair dealing by

       exercising its unilateral price-setting discretion in bad faith, i.e., to price gouge;

               v. whether Defendant violated the Truth-In-Consumer Contract, Warranty, and

       Notice Act “TCCWNA”;

               vi. whether Plaintiffs and the Classes have sustained damages and, if so, the

       proper measure thereof; and

               vii. whether Defendant should be enjoined from continuing to charge variable

       rates not market-based;

       c. The claims asserted by Plaintiffs are typical of the claims of the members of the

Classes;




                                                  27
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 28 of 38




       d. Plaintiffs will fairly and adequately protect the interests of the Classes, and Plaintiffs

have retained attorneys experienced in class and complex litigation, including class litigation

involving consumer protection and ESCOs;

       e. Prosecuting separate actions by individual class members would create a risk of

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Defendant;

       f. Defendant has acted on grounds that apply generally to the Classes, namely

representing that its variable rates are market-based and “competitive” with the local utilities’

rates when Defendant’s rates are in fact substantially higher, such that final injunctive relief

prohibiting Defendant from continuing its deceptive practices is appropriate with respect to the

Classes;

       g. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, for at least the following reasons:

               i. Absent a class action, Class members as a practical matter will be unable to

       obtain redress, Defendant’s violations of its legal obligations will continue without

       remedy, additional consumers and purchasers will be harmed, and Defendant will

       continue to retain its ill-gotten gains;

               ii. It would be a substantial hardship for most individual members of the Classes

       if they were forced to prosecute individual actions;

               iii. When the liability of Defendant has been adjudicated, the Court will be able to

       determine the claims of all members of the Classes;

               iv. A class action will permit an orderly and expeditious administration of claims,

       foster economies of time, effort, and expense and ensure uniformity of decisions;




                                                  28
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 29 of 38




               v. The lawsuit presents no difficulties that would impede its management by the

       Court as a class action; and

               vi. Defendant has acted on grounds generally applicable to Class members,

       making class-wide monetary and injunctive relief appropriate.

       113.    Defendant’s violations of N.J.S.A. 56: 8-1 et seq. are applicable to all members of

the Subclass, and its violations of the common law are applicable to all members of the Multi-

State Class, and Plaintiffs are entitled to have Defendant enjoined from engaging in illegal and

deceptive conduct in the future.

                                      CLAIMS FOR RELIEF

                                           COUNT I
                (Violation of N.J.S.A. 56: 8-1 et seq. on behalf of the Subclass)

       114.    Plaintiffs repeat and re-allege the preceding allegations as if fully set forth herein.

       115.    The Consumer Fraud Act prohibits, inter alia:

       The act, use or employment by any person of any unconscionable commercial practice,
       deception, fraud, false pretense, false promise, misrepresentation, or the knowing
       concealment, suppression, or omission of any material fact with intent that others rely
       upon such concealment, suppression, or omission, in connection with the sale or
       advertisement of any merchandise. . . .

N.J.S.A. § 56:8-2.

       116.    Defendant’s misrepresentations and false, deceptive, and misleading statements

and omissions with respect to the rates it charges for electricity and natural gas, as described

above, constitute affirmative misrepresentations in connection with the marketing, advertising,

promotion, and sale of electricity and/or natural gas in violation of the Consumer Fraud Act.

       117.    Defendant’s false, deceptive, and misleading statements and omissions would

have been material to any potential consumer’s decision to purchase natural gas and/or electricity

from Defendant.



                                                 29
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 30 of 38




       118.    Defendant also failed to inform customers that its variable rates for natural gas

and/or electricity are substantially higher than those offered by their local utility and thus not

competitive with rates available in the energy marketplace. That information would have been

material to any consumer deciding whether to purchase natural gas and/or electricity from

Defendant.

       119.    Defendant knew at the time it promised its prospective customers that they would

be charged a competitive variable rate that was market-based that this promise was false.

       120.    Defendant mispresented in its renewal and welcome letters that its rates were

“competitive” when in the fact, they were not. Each letter sent by Defendant stating that

Defendant’s rates will be “competitive” is a violation of the CFA. Defendant continued to violate

the CFA by continuing to send out letters to Plaintiffs and members of the Subclass from, upon

information and belief, as early as 2010 through the present mispresenting that its rates would be

“competitive” when they were not.

       121.    Defendant made these false, deceptive, and misleading statements and omissions

with the knowledge and intent that consumers rely upon such statements.

       122.    Defendant’s intentional concealments are designed to deceive current and

prospective variable rate customers into believing that its rates will be competitive and also

market-based and the specified factors set forth in Defendant’s Terms & Conditions. By

concealing its actual pricing strategy (i.e., maximizing price gouging), Defendant benefits from

reliance and deprives consumers from informed purchasing decisions and savings.

       123.    Defendant’s affirmative conduct and omissions constitute unlawful practices

beyond a mere breach of contract. Rather, Defendant’s practices are unconscionable and outside

the norm of reasonable business practices.




                                                  30
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 31 of 38




       124.    Plaintiffs and the other members of the Subclass entered into agreements to

purchase electricity and/or natural gas from Defendant for personal use and suffered

ascertainable loss as a direct and proximate result of Defendant’s actions in violation of the

Consumer Fraud Act.

       125.    As a consequence of Defendant’s wrongful actions, Plaintiffs and the other

members of the Subclass suffered an ascertainable loss of monies based on the difference in the

rates they were charged versus the rates they would have been charged had Defendant charged

competitive market-based rates and the factors, as specified in its Terms & Conditions, or had

they not switched to Defendant from their previous utility provider.

       126.    Plaintiffs and the other members of the Subclass suffered an ascertainable loss

caused by Defendant’s misrepresentations and omissions because they would not have entered

into agreements to purchase natural gas and/or electricity from Defendant if the true facts

concerning its rates had been known.

       127.    By reason of the foregoing, Defendant is liable to Plaintiffs and the other

members of the Subclass for trebled compensatory damages, punitive damages, attorneys’ fees,

and the costs of this suit. N.J.S.A. §§ 56:8-2.11, 8-2.12, 8-19.

       128.    Defendant knows full well that it charges a rate that is unconscionably high, and

the misrepresentations it makes with regard to the rate being “competitive” and market-based are

made for the sole purpose of inducing consumers to sign up for Gateway’s electricity and/or

natural gas supply so that it can reap outrageous profits to the direct detriment of New Jersey

consumers without regard to the consequences that high utility bills cause such consumers. As

such, Defendant’s actions are unconscionable and actuated by bad faith, lack of fair dealing,

actual malice, or accompanied by wanton and willful disregard for consumers’ well-being.




                                                 31
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 32 of 38




Defendant is therefore additionally liable for punitive damages, in an amount to be determined at

trial.

         129.   As a result of Defendant’s breach, Defendant is liable to Plaintiffs and other

Subclass members for actual damages in an amount to be determined at trial and attorneys’ fees.


                                          COUNT II
            (Violation of Materially Identical State Consumer Protection Statutes
                             on Behalf of the Multi-State Class)

         130.   Plaintiffs repeat and re-allege the preceding allegations as if fully set forth herein.

         131.   Defendant is engaged in trade and commerce as it supplies electricity and/or

natural gas to residential customers in New Jersey, Pennsylvania, Maryland, Virginia, Kentucky,

and Ohio.

         132.   Defendant’s representations that its variable rates were (1) competitive; and (2)

market-based, when they were not, were material to a reasonable consumer and likely to affect

consumer decisions and conduct.

         133.   Defendant has used and employed unfair methods of competition and unfair or

deceptive acts or practices in the conduct of trade or commerce.

         134.   Defendant’s acts and practices are immoral, unethical, oppressive and

unscrupulous.

         135.   Defendant’s conduct is substantially injurious to consumers. Such conduct has,

and continues to cause, substantial injury to consumers because consumers would not have

signed up for Defendant’s variable rate plan but for Defendant’s misrepresentation that its

variable rates were (1) competitive; and (2) market based. Consumers have thus overpaid for the

electricity and/or natural gas from Defendant, and such injury not outweighed by any

countervailing benefits to consumers or competition.



                                                  32
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 33 of 38




       136.    No benefit to consumers or competition results from Defendant’s conduct. Since

reasonable consumers are deceived by Defendant’s representations and injured as a result,

consumers could not have reasonably avoided such injury.

       137.    The foregoing unfair and deceptive practices directly, foreseeably and

proximately caused Plaintiffs and the Multi-State Class to suffer an ascertainable loss when they

paid variable rates that were not competitive and above market-based rates.

       138.    The practices discussed above all constitute unfair competition or unfair,

unconscionable, deceptive, or unlawful acts or business practices in violation of at least the

following state consumer protection statutes:

               (a) New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1 et seq.;

               (b) Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73
                   P.S. §§201-1, et seq.;

               (c) Maryland Consumer Protection Act, Commercial Law Art. Md. Ann. Code,
                   §§ 13-101 et seq.;

               (d) Virginia Consumer Protection Act, Va. Code Ann §§ 59.1-196 et seq.;

               (e) Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110 et seq.;
                   and

               (f) Ohio’s Consumers Sales Practice Act, Ohio Revised Code § 1345 et seq.

       139.    Defendant mispresented in its renewal and welcome letters that its rates were

“competitive” when in the fact, they were not. Each letter sent by Defendant stating that

Defendant’s rates will be “competitive” is a violation of the consumer protection statutes

involved herein. Defendant continued to violate the consumer protection statutes invoked herein

by continuing to send out letters to Plaintiffs and members of the Multi-State Class from, upon

information and belief, as early as 2010 through the present mispresenting that its rates would be

“competitive” when they were not.



                                                 33
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 34 of 38




         140.   The foregoing unfair and deceptive practices directly, foreseeably and

proximately caused Plaintiffs and the Multi-State Class to suffer an ascertainable loss when they

variable rates that were not competitive and above market-based rates.

         141.   Plaintiffs and the Multi-State Class are entitled to recover damages and other

appropriate relief, as alleged below.

                                          COUNT III
                     (Breach of Contract on behalf of the Multi-State Class)

         142.   Plaintiffs repeat and re-allege the preceding allegations as if fully set forth herein.

         143.   Upon information and belief, Gateway customers in the Multi-State Class have

customer agreements whose variable rate terms are substantially similar.

         144.   Plaintiffs and the other members of the Class entered into valid contracts with

Defendant for the provision of natural gas and/or electricity.

         145.   Pursuant to the Agreement, Defendant agreed to charge a market-based variable

rate for electricity and/or natural gas based on in particular, the prices charged by local utility

companies in the marketplace.

         146.   Pursuant to the Agreement, Plaintiffs and the other members of the Class paid the

variable rates charged by Defendant for natural gas and/or electricity.

         147.   However, Defendant failed to perform its obligations under the Agreement to

charge market-based rates. Indeed, Defendant charged a variable rate for electricity and/or

natural gas that was untethered from the factors upon which the parties agreed the rate would be

based.

         148.   Plaintiffs and the other members of the Class were damaged as a result because

they were billed for and paid for a rate for natural gas and/or electricity that was higher than it

would have been had Defendant based its rates on the agreed upon factors.



                                                  34
           Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 35 of 38




        149.    By reason of the foregoing, Defendant is liable to Plaintiffs and the other

members of the Class for the damages that they have suffered as a result of Defendant’s actions,

the amount of such damages to be determined at trial, plus attorneys’ fees.

                                         COUNT IV
                 (Breach of Implied Covenant of Good Faith and Fair Dealing
                              on behalf of the Multi-State Class)

        150.    Plaintiffs repeat and re-allege the preceding allegations as if fully set forth herein.

        151.    Every contract contains an implied covenant of good faith and fair dealing in the

performance and enforcement of the contract. The implied covenant is an independent duty and

may be breached even if there is no breach of a contract’s express terms.

        152.    Under the contract, Defendant had unilateral discretion to set competitive, market-

based variable rates for natural gas and/or electricity, and other factors, such as the amount of

profit Defendant hoped to earn from the sale of natural gas and/or electricity in a customer’s

utility area.

        153.    Plaintiffs reasonably expected that the variable rates for natural gas and/or

electricity would, notwithstanding Defendant’s profit goals, would be competitive and reflect the

rates otherwise available in the energy marketplace, including local utilities’ rates, for natural gas

and electricity and that Defendant would refrain from price gouging. Without these reasonable

expectations, Plaintiffs and other members of the Class would not have agreed to buy natural gas

and/or electricity from Defendant.

        154.    Defendant breached the implied covenant of good faith and fair dealing by

arbitrarily and unreasonably exercising its unilateral rate-setting discretion to price gouge and

frustrate Plaintiffs and other Class members’ reasonable expectations that the variable rates for

natural gas and/or electricity would be competitive and market-based.




                                                  35
          Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 36 of 38




        155.   As a result of Defendant’s breach, Defendant is liable to Plaintiffs and other

members of the Class for actual damages in an amount to be determined at trial and attorneys’

fees.

                                        COUNT V
 (Violation of the Truth-In-Consumer Contract, Warranty, and Notice Act “TCCWNA”,
                      N.J.S.A. § 56:12-15, on behalf of the SubClass)

        156.   Plaintiffs repeat and re-allege the preceding allegations as if fully set forth herein.

        157.   Plaintiffs and those similarly situated are “consumers” within the meaning of

N.J.S.A. § 56:12-15.

        158.   Defendant is a “seller” within the meaning of N.J.S.A. §§ 56:12-15 and -17.

        159.   Defendant violated the TCCWNA with respect to Plaintiffs and the SubClass by

inducing Plaintiffs and the members of the Putative SubClass to switch electric suppliers to

Defendant using tactics that violate the CFA, as alleged above and in Count I. Thus, Defendant

violated Plaintiffs’ and the Putative SubClass Members’ clearly established legal rights or

responsibilities of Defendant under the CFA and, therefore, Defendant violated the TCCWNA.

        160.   As a result of Defendant’s violations of the TCCWNA, Plaintiffs and those

similarly situated are entitled to statutory damages of not less than $100 for each of Defendant’s

TCCWNA violations, as provided by N.J.S.A. § 56:12-17.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court:

        (a)    Issue an order certifying the Classes defined above, appointing the Plaintiffs as
               Class representatives, and designating their attorneys as Class Counsel;

        (b)    Find that Defendant has committed the violations of law alleged herein;

        (c)    Enter an order granting monetary relief and actual damages on behalf of the
               Classes;

        (d)    Enter an order granting all appropriate relief on behalf of the Classes;

                                                 36
         Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 37 of 38




       (e)    Render an award of compensatory damages, the amount of which is to be
              determined at trial;

       (f)    Enter judgment including interest, costs, reasonable attorneys’ fees, costs, and
              expenses; and

       (g)    Grant all such other relief as the Court deems appropriate.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial on all issues so triable.



Dated: February 24, 2021                                      Respectfully Submitted By:

                                                              SHUB LAW FIRM LLC

                                                              /s/ Jonathan Shub
                                                              Jonathan Shub (N.Y. Bar # 4747739)
                                                              Kevin Laukaitis*
                                                              134 Kings Hwy. E., 2nd Floor
                                                              Haddonfield, NJ 08033
                                                              Tel: (856) 772-7200
                                                              Fax: (856) 210-9088
                                                              jshub@shublawyers.com
                                                              klaukaitis@shublawyers.com

                                                              Troy M. Frederick*
                                                              Beth A. Frederick *
                                                              FREDERICK LAW GROUP, PLLC
                                                              836 Philadelphia Street
                                                              Indiana, PA 15701
                                                              Tel: (724) 801-8555
                                                              Fax: (724) 801-8358
                                                              TMF@FrederickLG.com
                                                              BAF@FrederickLG.com

                                                              Keith T. Vernon*
                                                              Andrew Knox*
                                                              TIMONEY KNOX, LLP
                                                              1717 K Street, NW, Suite 900
                                                              Washington, DC 20006
                                                              KVernon@timoneyknox.com
                                                              aknox@timoneyknox.com


                                                 37
Case 7:21-cv-01642-CS Document 1 Filed 02/24/21 Page 38 of 38




                                       *Pro Hac Vice Application
                                       Forthcoming

                                       Attorneys for Plaintiffs and
                                       the Proposed Classes




                             38
